Case 2:19-cv-00275-WSS-PLD Document 128 Filed 03/02/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

CARLOS ATANACIO-REYES,
Plaintiff, Civil Action No. 2:19-cv-275

Vv. Hon. William S. Stickman, IV
Hon. Patricia L. Dodge
LISA DURAND, et al,

Defendants.

 

 

ORDER OF COURT

Pro se Plaintiff Carlos Atanacio-Reyes (“Reyes”) brought this case in April 2019 alleging
violations of his civil rights. While in the custody of the Pennsylvania Department of
Corrections (“DOC”), Reyes contends that sixteen named Defendants failed to protect him from
gang members. Following the close of discovery, Defendants filed a Motion for Summary
Judgment. (ECF No. 106). After the conclusion of briefing, Magistrate Judge Patricia L. Dodge
issued a Report and Recommendation on February 8, 2021. (ECF No. 127). She recommended
that the motion be granted in part and denied in part. More specifically, Magistrate Judge Dodge
recommended that summary judgment should be granted in favor of Defendants Lisa Durand,
Mr. Perry, Mr. S. Erickson, Scott Riddle, Capt. Saley, Lt. Stanley, Mr. Byers, Mark Capozza,
Trooper Davy, L. Reeher, Michael E. Overmeyer, Carter, and Lt. Reber. In addition, Magistrate
Judge Dodge recommended that summary judgment be granted in favor of Defendants Lt.
Dickey, Lt. Woods and Ms. Skillman as a matter of law with respect to Reyes’ Fourteenth
Amendment claim against them. Magistrate Judge Dodge further recommended that
Defendants’ motion for summary judgment with respect to Reyes’ Eighth Amendment claims

against Defendants Lt. Dickey, Lt. Woods and Ms. Skillman and his First Amendment claim
Case 2:19-cv-00275-WSS-PLD Document 128 Filed 03/02/21 Page 2 of 2

against Defendant Ms. Skillman should be denied. (ECF No. 127). The parties were given the
opportunity to file objections to the Report and Recommendation by February 22, 2021. (ECF
No. 127).

No objections were filed. Therefore, the Court hereby ADOPTS Magistrate Judge
Dodge’s Report and Recommendation (ECF No. 127) as its opinion. It concurs with her legal
analysis and resolution of the motion.

AND NOW, this 2md_ day of March 2021, IT IS HEREBY ORDERED that Defendants’
Motion for Summary Judgment (ECF No. 106) is GRANTED IN PART and DENIED IN PART.

The Motion for Summary Judgment is GRANTED in favor of Defendants Lisa Durand,
Mr. Perry, Mr. S. Erickson, Scott Riddle, Capt. Saley, Lt. Stanley, Mr. Byers, Mark Capozza,
Trooper Davy, L. Reeher, Michael E. Overmeyer, Carter, and Lt. Reber and against Plaintiff.
Defendants Lisa Durand, Mr. Perry, Mr. S. Erickson, Scott Riddle, Capt. Saley, Lt. Stanley, Mr.
Byers, Mark Capozza, Trooper Davy, L. Reeher, Michael E. Overmeyer, Carter, and Lt. Reber
are hereby TERMINATED as parties in this case.

The Motion for Summary Judgment is GRANTED in favor of Defendants Lt. Dickey, Lt.
Woods and Ms. Skillman as a matter of law with respect to the Fourteenth Amendment claim
against them.

The Motion for Summary Judgment is DENIED with respect to the Eighth Amendment
claims against Defendants Lt. Dickey, Lt. Woods and Ms. Skillman and the First Amendment
claim against Defendant Ms. Skillman. These claims may proceed to trial.

BY THE COURT:

21 © KE

WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 
